DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the cruise turbine engine” should be “the cruise gas turbine engine”.  Appropriate correction is required. Claims 8-11 contain similar defects. 
Claim 10 is objected to because of the following informalities:  the limitation “an operation cruise turbine engine” should be “an operation of the cruise turbine engine”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “air” and “airflow” renders the claim indefinite because its unclear what the scope difference is intended by air and airflow. Since the source of the air is the same, it would appear that the product would be the same, i.e. airflow, or air, respectively to both engines.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge US 2009/0056309 in view of Banthin US 5,239,830.

    PNG
    media_image1.png
    626
    861
    media_image1.png
    Greyscale

Regarding claim 1, Roberge discloses an aircraft propulsion system comprising: a fan section 106 including a fan shaft 440 rotatable about a fan axis, the centerline axis, the fan shaft including a fan gear, the fan is attached to core engines via a gearbox 444, each rotational component must have an individual gear attached thereto; a boost turbine engine 420 including a first output shaft 429 including a first gear, referring to the discussion in the gear box above, each engine must have a gear attached to be coupled to the fan through a gear box, coupled to the fan gear, the boost turbine engine having a first maximum power capacity, this is an inherent characteristic of a gas turbine engine; and a cruise gas turbine engine 430 including a second output shaft 439 including a second gear coupled to the fan gear, referring to the discussion in the gear box above, each engine must have a gear attached to be coupled to the fan through a gear box, the cruise turbine engine having a second maximum power capacity, this is an inherent characteristic of the engine, wherein the fan section produces a thrust corresponding to power input through the fan gear from the boost turbine engine and the cruise turbine engine, see para. [0028]. Roberge is not relied upon to teach the second maximum power capacity is less than the first maximum power capacity of the boost turbine engine. 
	Banthin teaches a plural engine power producing system that comprises first and second gas turbine engines 20, 22, the engine system while shown for use in a tank/landcraft, the system may be a preferred power plant for aircraft, see col. 1, lines 12-15, the system includes a first engine and a second engine, the second engine being smaller, i.e. having a lower power rating, than the first engine, which allows for operation at a reduced fuel consumption, see col. 2, lines 15-30. The system disclosed provides better maximum power boost and fuel consumption at low power than a single engine. See col. 2, lines 10-15. The use of a secondary smaller engine would allow for lower power ratings at better fuel consumption during low power settings relative to a larger engine that would have to operate at low power settings. See col. 2, lines 34-40. In other words the engines are able to remain closer to their design point, i.e. max efficiency, throughout the various power conditions of the overall engine. 
	It would have been obvious to an ordinary skilled worker to size one of the engines 430 of Roberge to have a maximum power capacity that is less than the first maximum power capacity, as taught by Banthin, in order to provide an engine that provides power ratings and better fuel consumption during low power settings. Id. 
	Regarding claim 2, Roberge, in view of Banthin, discloses a clutch operable to decouple the first output shaft from the first gear. Roberge shows clutches 442, 446 decoupling each of the shafts. 
	Regarding claim 4, Roberge, in view of Banthin, discloses a longitudinal axis of the boost turbine engine is offset from the fan axis. Referring to fig. 4, the engine shafts 429, 439 are above and below the fan axis which is formed on the engine centerline axis.
	Regarding claim 5, as best understood, the limitation “air” and “airflow” will be interpreted as “a first airflow” and “a second airflow” respectively, Roberge discloses a first inlet duct 421 that communicates air from the fan section to the boost turbine engine and a second inlet duct 431 that communicates airflow from the fan section to the cruise gas turbine engine separate from the first inlet duct, the two casings are provided airflow from the fan separately. Additionally, the inlet ducts 421, 431 are subcomponents of the at least one inlet duct labeled above. 
	Regarding claim 6, Roberge discloses the boost turbine engine and the cruise gas turbine engine are supported aft of the fan section. See fig. 4, engines 420, 430 are aft of the fan 404.
Regarding claim 9, Roberge, in view of Banthin, discloses all elements except for expressly stating that the boost turbine is a single spool engine and the cruise turbine is a dual spool engine, as in claim 9. Roberge discloses that the engines are configured to be single spool engines, see para. [0017], but that any other configuration may be used. 
	Banthin shows that the boost engine 20 is a single spool engine while the cruise engine 22 is a dual spool engine have a HP shaft 30 and a secondary spool 38. See fig. 1. 
	It would have been obvious to an ordinary skilled worker to provide an engine having a single spool and a larger engine having a dual spool in the apparatus of Roberge, in view of Banthin, because Roberge states that any configuration of engines spools may be used and Banthin teaches the use of a smaller engine as shown in fig. 1 results in better fuel economy.

Claims 7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge, in view of Banthin, as applied to claim 1 above, and further in view of Coat US 2018/0327109.
	Regarding claim 10, Roberge, in view of Banthin, discloses a controller adapted to control an operation of the boost turbine engine and an operation of the cruise turbine engine, wherein the controller includes instructions to cause both the boost turbine and the cruise turbine engine to operate high power modes and to shut down the boost engine during low power modes. See for example Roberge para. [0021]; Banthin teaches similar controls, see examples 1-3. Banthin teaches that the engines are controlled by an engine electronic controller 76. However, Roberge, in view of Banthin, do not specifically recite the low and high power modes that the engines are on and off. 
	Coat teaches a similar engine system comprising a main engine operating at a lower design point at all times and an auxiliary engine turned on and off to match the needs of the aircraft operating conditions. Coat specifically teaches that cruise flight, e.g. after takeoff, is a low power condition, see para. [0004], and that during takeoff the both engines are used to supply the thrust required in order to meet the demand of the high power condition, see para. [0008]. 
	It would have been obvious to an ordinary skilled worker to program the control in the apparatus of Roberge, in view of Banthin, to control both the engines to supply power during sea level takeoff, i.e. takeoff, and to shut down the boost engine during cruise, i.e. after takeoff, as taught by Coat since Coat teaches that the thermodynamic efficiency is improved when using smaller engines in combination to cumulatively supply take-off thrust and to shut off an engine to match cruise flight power needs, see Coat para. [0032]. 
	Regarding claim 7, Roberge, in view of Banthin, discloses all elements but does not disclose that the first maximum power provides at least 55% of the power to generate a maximum thrust, the maximum thrust being a sum of the first maximum power and the second maximum power. Coat teaches an engine system where a plurality of engines provides the total thrust to the aircraft where the main engines are sized to provide 55% of the total thrust. See para. [0030].
	Regarding claim 11, Roberge, in view of Banthin and Coat, discloses an engine as claimed having a controller where the controller is programmed to turn off one of the engines, designated the boost engine, in order to conserve fuel during low power modes. Since taxi is a low power mode, an ordinary skilled worker would have found it obvious to turn on only the cruise engine to operate during taxi, i.e. during an aircraft ground operation before takeoff, see the discussion in claim 10. Furthermore, the Examiner notes that both engines could be on and fall within the claims, where the engine of Roberge, in view of Banthin and Coat, must have at least one engine on during taxi to move the aircraft. 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge, in view of Banthin, as applied to claim 1 above, and further in view of Suciu et al. US 2015/0247456.
Regarding claim 8, Roberge in view of Banthin, discloses all elements but does not specifically recite that the boost turbine engine and the cruise turbine engine are dual spool engines. 
Suciu teaches a similar multicore engine see fig. 4, similar to that of Roberge, including a detailed view of the geared assembly connecting the fan drive to a fan drive turbine powered by the exhaust of multiple core engines. Suciu teaches that the gas generating core 28 can be a single spool gas generator or a two spool gas generator. See para. [0030], Suciu shows that the single spool and dual spool engines are obvious variants of each other.
It would have been obvious to an ordinary skilled worker to provide the cruise and boost turbine engines of Roberge, in view of Banthin, as both dual spool engines as taught by Suciu because Suciu teaches that the spool configurations are obvious variants of each other and Roberge states that the any other configuration may be used in the engine, see Roberge para. [0017]. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge, in view of Banthin, as applied to claim 1 above, and further in view of Lim US 2013/0001948.
	Regarding claim 3, Roberge, in view of Banthin, discloses all elements except for a gear ratio between the first gear and the fan gear is different than a gear ratio between the second gear and the fan gear. Roberge does disclose the gearboxes can be a single gearbox where each of the turbines has a respective gear attached to the fan gear. Furthermore, Banthin teaches the engines have different thermodynamic cycles. However, Roberge and Banthin are silent to the gear ratios of each engine. 
	Lim teaches that the gear ratios of the gears of turbines 280 and 240 that are hooked to a common output may have different gear ratios to accommodate for differences in structures, temperatures, pressures, efficiencies, and to provide the optimum rotational efficiency of each turbine. See para. [0094].
	It would have been obvious to an ordinary skilled worker to provide a first gear and a second gear with a different gear ratio than each other to the fan gear, in the engine of Roberge, in view of Banthin, as taught by Lim, in order to provide the optimum rotational efficiency for the cruise and boost turbines of Roberge, in view of Banthin. Id.  Furthermore, Lim states that the different sizes and thermodynamic cycles of the turbines require different gear ratios and Banthin teaches that the different sized engines allows for optimal efficiencies through low power mode and full power mode.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741